                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


UNITED STATES OF AMERICA,                        §
                                                 §
                                                 § CASE NUMBER 6:07-CR-00082-JDK-JDL
v.                                               §
                                                 §
                                                 §
GARY DON KIRKLAND (15),                          §
                                                 §


             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered criminal action was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report of Magistrate

Judge John D. Love which contains his proposed findings of fact and recommendations for the

disposition of such action has been presented for consideration. The parties have waived their

objections to the Report and Recommendation.

       The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

the findings and conclusions of this Court and ORDERS that Defendant Gary Don Kirkland be

committed to the custody of the Bureau of Prisons for a term of imprisonment of 18 months, with

no supervised release to follow. The Court further RECOMMENDS that Defendant serve his

sentence at FCI Texarkana, if available. The Court further RECOMMENDS that Defendant

receive substance abuse treatment and counseling, if available.

       So ORDERED and SIGNED this 26th day of February, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
